     Case 2:14-cv-02234-KJM-DMC Document 439 Filed 04/23/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHARIDAN STILES, et al.,                             No. 2:14-CV-2234-KJM-DMC
12                        Plaintiffs,
13            v.                                           ORDER
14    WALMART, INC, et al.,
15                        Defendants.
16

17    AND RELATED COUNTER-ACTIONS
18

19                   Plaintiffs, who are proceeding with retained counsel, bring this civil action.
20   Pending before the Court is plaintiffs’ motion for leave to file surreplies. See ECF No. 421.
21   Having considered the parties’ arguments both in support and against the requested relief, and good
22   cause appearing therefor, plaintiffs’ motion for leave to file surreplies is granted. The Clerk of the
23   Court is directed to file plaintiffs’ surreplies, attached to its motion at Exhibits A and B, ECF Nos.
24   421-2 and 421-3, as of March 18, 2020.
25                   IT IS SO ORDERED.
26   Dated: April 22, 2020
                                                              ____________________________________
27
                                                              DENNIS M. COTA
28                                                            UNITED STATES MAGISTRATE JUDGE
                                                          1
